DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on February 9, 2021.  Claims 1-6, 10-11, and 16 are pending in the application.
Status of Objections and Rejections
Rejection under 35 U.S.C. §103 are maintained.
New grounds of rejections under 35 U.S.C. § 112 and claim objections are necessitated in view of amendment.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 17: “providing a source of organic carbon” should be “providing a first source of organic carbon”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "the source" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the first source.
Claim 11 recites the limitation "the source" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the first source.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6, 10-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yau (U.S. Patent Pub. 2016/0333301) in view of Lovley (D. Lovley, Powering microbes with electricity: direct electron transfer from electrodes to microbes, Environmental Microbiology Reports 2011, 3(1), page 27-35, provided in IDS filed on November 9, 2017), supported by Martin (A.L. Martin, In-situ electrochemical analysis of microbial activity, AMB Express, 2018, 8: 162, page 1-10) as an evidence for claims 1 and 6.
Regarding claims 1 and 6, Yau teaches a method of detecting microbial stress ([0002] line 3: method for voltage controlled metabolism), the method comprising:
providing an electrochemical device (Fig. 1; [0037] lines 1-2: an electrochemical-electrostatic bio-reactive system 100) having at least one reference electrode (Fig. 1; [0037] line 5: a reference electrode 104) and one working electrode (Fig. 1; [0037] lines 
setting an electrochemical potential (Fig. 1; [0043] line 1: the cell potential Vcell 108),
providing a first source of organic carbon to the fermenting microbe ([0042] lines 3-4: a metabolic substrate is a compound capable of being metabolized by the organism; lines 6-8: examples of metabolic substrates include fatty acids, oils, and sugars such as glucose, fructose, and galactose; here the metabolic substrate is deemed as the source of organic carbon),
providing a source of electrical energy electrically connected to the at least one working electrode (Fig. 1: showing the Vcell 108 is a power supply connected to the working electrode 102), 
detecting a microbial stress by the transfer of electrons (Fig. 5: showing the obtained cyclic voltammograms (CVs) is current, i.e., the transfer of electrons, versus the voltage of Vcell; here the lower absolute value of the current obtained from CVs as shown is Fig. 5 (curve 2 and curve 3), corresponding to the lower glucose consumption as shown in Fig. 6a,b (curve 1 and curve 2), is deemed to be the microbial stress in the system), wherein the microbial stress is a result of electron starvation (the low absolute value of the current is due to less electron transfer, i.e., the electron starvation) due to a lack of the source of organic carbon (Fig. 1; [0044] lines 3-6: glucose consumption by yeast cells 120 disposed on the working electrode 102 can be controlled at will (i.e., 
providing a remedial action (Fig. 4: S106: applying a gating voltage VG to at least one gating electrode; S108: changing the magnitude of the gating voltage VG) in response to the microbial stress ([0045] lines 24-27: VG may also control the transfer of electrons between the working electrode and the at least one substrate disposed on the at least one organism via the at least one organism; thus applying the gating voltage VG as shown in Fig. 5 (curve 2 and curve 3) or increasing the magnitude of the gating voltage VG as shown in Fig. 6a,b (curve 2, curve 3, and curve 4) would increase the rate of metabolism and be deemed to be the remedial action in response to the microbial stress) and detecting a transfer of electrons from the at least one working electrode (Fig. 5: showing the obtained cyclic voltammograms (CVs) is current, i.e., the transfer of electrons; [0043] lines 2-3: electrons enter the working electrode 102 from the yeast cells 120).

Even if Yau does not explicitly disclose detecting a microbial stress, Yau teaches detecting the transfer of electrons (Fig. 5: showing the obtained cyclic voltammograms (CVs) is current, i.e., the transfer of electrons, versus the voltage of Vcell).  Applying a gating voltage VG to at least one gating electrode would increase the transfer of electrons (Fig. 5: curve 3 v. curve 2), corresponding to the lower glucose consumption as shown in Fig. 6a,b (curve 1 and curve 2).  Further, an increase in the magnitude of G would increase the consumption of glucose at the same reaction time (Fig. 6: curve 2, curve 3, and curve 4) at the same time, thus increasing the rate of metabolism and the corresponding transfer of electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yau by detecting a current, i.e., the transfer of electrons, as a microbial stress because a lower current indicates a lower metabolism rate, and then a gating voltage VG could be provided to increase the metabolism rate in response (Fig. 5-6). 
Yau further discloses the detected transfer of electrons is from the at least one working electrode to the fermenting microbe ([0043] lines 2-3: electrons enter the working electrode 102 from the yeast cells 120; thus the transfer of electrons is from the microbe to the working electrode). Yau does not disclose detected transfer of electrons is from the at least one working electrode to the fermenting microbe (claim 1) or the electrons are directly transferred from the at least working electrode to the microbe (claim 6).
However, Lovley teaches engineered microbial processes (page 27, Col. 2, para. 1, line 1) by providing microorganisms with electrons via direct electron transfer from electrodes (page 27, Col. 2, paragraph 1, lines 14-15).  Microorganism could extract electrons from organic matter and convert them to electric current with high (>90%) efficiencies (Page 28, Col. 1, para. 1, lines 11-14).  The finding that the capacity for current consumption by G. sulfurreducens increased over time with repeated additions 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yau by detecting a direct transfer of electrons from electrodes to microorganisms as taught by Lovley because the direct electron transfer from electrodes to microorganisms is more efficient, for example, microorganism could extract electrons from organic matter and convert them to electric current with high (>90%) efficiencies (page 28, Col. 1, para. 1, lines 11-14).

The designation of “wherein the transfer of electrons is indicated by the presence of only a reduction peak in a cyclic voltammogram” is inherent as evidenced by Martin.  Martin teaches monitoring the physiological status of the cells during growth and bioprocess conditions of clostridium phytofermentans (ATCC 700394) by cyclic voltammetry (page 2, Col. 2, para. 3, 6-8; para. 4, line 1).  In the measurement of current by cyclic voltammetry (CV) shows only a reduction peak associated with C. phytofermentans (Fig. 3), and the peak currents of the voltammograms correspond to electron transfer at the cell surface (page 5, Col. 2, para. 3, lines 6-9). Thus, the limitation “wherein the transfer of electrons is indicated by the presence of only a reduction peak in a cyclic voltammogram” is inherent to the specific fermenting microbes and their reactions, for example, clostridium phytofermentans, as disclosed in 

Yan does not disclose the detected in the transfer of electrons from the at least one working electrode is a decrease.
However, Yau teaches detecting a transfer of electrons from the at least one working electrode (Fig. 5: showing the obtained cyclic voltammograms (CVs) is current, i.e., the transfer of electrons; [0043] lines 2-3: electrons enter the working electrode 102 from the yeast cells 120).  Thus, one having ordinary skill in the art would recognize that any change in the transfer of electrons – increase or decrease – would be detected by the step of detecting the transfer of electrons.

Yau does not explicitly disclose wherein the remedial action includes providing a source of organic carbon.
However, Yau teaches a metabolic substrate, including sugars such as glucose, fructose, and galactose, is a compound capable of being metabolized by the organism ([0042] lines 3-4, 6-8).  The metabolic reaction is a process of consumption of the metabolic substrate (e.g., glucose of sugar) and formation of products ([0050] lines 13-14). It is further understood that organic carbon such as glucose is essential in cellular biology because it generates energy for living systems to sustain biological functions via glucose metabolism ([0003] lines 2-4).  


Regarding claim 2, Yau teaches the fermenting microbe is of a domain bacteria ([0004] lines 20-22: cellular metabolic pathways in yeast or bacteria may be controlled to synthesize compounds or fuels).

Regarding claim 10, Yau teaches the energy source of organic carbon comprise a sugar ([0042] lines 6-8: examples of metabolic substrates include fatty acids, oils, and sugars such as glucose, fructose, and galactose).

Regarding claim 11, Yau teaches the source of organic carbon comprises agricultural waste or food waste ([0073] lines 3-6: used for the treatment of wastewater, including conversion of undesirable waste products into less harmful materials).

Regarding claim 16, the designation “wherein the decrease is an indication of a reduction in microbial stress” does not further limit the method as claimed in claim 16 because it is the intended result of the step “detecting a microbe stress that is a result of electron starvation.”  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  In method claims, it is the overall method .
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Radtke (U.S. Patent Pub. 2013/0309739).
Regarding to claims 3-5, Yau discloses all limitations of claim 1 as described to claim 1.  Yau does not disclose that the fermenting microbe is gram positive bacteria (claim 3), gram negative bacteria (claim 4) or cyanobacteria (claim 5).
However, Radtke teaches processing of biomass materials, manufacturing and recovery of volatile organic compounds and hydrocarbon compounds, using readily available fermentable sugars ([0002] lines 2-5). The fermenting microorganism may be selected from bacteria (including cyanobacteria), and the bacterium may comprise a gram-positive bacterium or a gram-negative bacterium ([0156] lines 3-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yau by using gram-positive bacteria, gram-negative bacteria, or cyanobacteria as taught by Radtke because a simple substitution of one known element for another as the fermenting microbe to obtain predictable results is obvious to one of ordinary skill in the art. MPEP 2143(I)(B).
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 10-11, and 16 have been considered but are unpersuasive.

Applicant argues Yau does not disclose a step of providing a remedial action in response to the microbial stress (page 9, para. 2, line 2), wherein such remedial action includes providing a source of organic carbon (page 9, para. 2, lines 4-5).  This argument is unpersuasive because the metabolic reaction is a process of consumption of the metabolic substrate (e.g., glucose of sugar) and formation of products (Yau, [0050] lines 13-14), and providing a source of organic carbon as a remedy would be prima facie obviousness since organic carbon is necessary to sustain biological functions in cells. Since the cells would not function without a source of carbon one having ordinary skill in the art would provide a source of carbon such as glucose to remedy a lack of carbon, i.e., glucose, in order to sustain the functioning of cells. Therefore, providing a source of organic carbon as a remedial action would be prima facie obviousness to one having ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795